EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with KYU MIN and TSUNEAKI NISHIMURA on November 5, 2021.
The application has been amended as follows:
Claim 1, line 4: “the other side of the connector” was changed to --other side of the connector--.
Claim 1, line 15: “the other side of the membrane” was changed to --other side of the membrane--.
Claim 1, line 19: “a first diaphragm” was changed to --a diaphragm--.
Claim 1, line 29: “the outside” was changed to --an outside--.
Claim 1, line 45: “one end of the first fixing hole is inserted” was changed to --one end of the first fixing hole in an axial direction is inserted--.
Claim 1, line 47: “fixing hole is exposed to an outside” was changed to --fixing hole in the axial direction is exposed to the outside--.
Claim 1, line 48: “one end of the second fixing hole is inserted” was changed to --one end of the second fixing hole in the axial direction is inserted--.
Claim 1, line 50: “of the second fixing hole is coupled” was changed to --of the second fixing hole in the axial direction is coupled--.
Claim 5, lines 1-3: “wherein the driver further comprises a second diaphragm that is combined to the connector and blocks the liquid medicine of the check valve assembly” was changed to --wherein the driver further comprises a first diaphragm that is combined to the connector and blocks the liquid medicine of the check valve assembly, and wherein the diaphragm is a second diaphragm--.
Claim 6, line 3: “penetrate along an axial” was changed to --penetrate along the axial--.
Claim 6, line 6: “the first diaphragm” was changed to --the second diaphragm--.
Claim 6, line 7: “the second diaphragm” was changed to --the first diaphragm--.
Claim 7, line 2: “which liquid medicine” was changed to --which the liquid medicine--.
Claim 7, lines 3-4: “and the second diaphragm” was changed to --and the first diaphragm--.
Claim 8, line 2: “can be transferred” was changed to --are transferred--.
REASONS FOR ALLOWANCE
Claims 1 and 5 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts on record alone or in combination specifically fails to teach an electro osmosis pump “wherein one end of the first fixing hole in an axial direction is inserted and fitted into the liquid medicine inflow extension pipeline of the valve housing and other end 
Therefore, claims 1 and 5 – 10 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746